DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 07/31/2021. Claims 1-20 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 07/31/2021.  These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 10, 16 are objected to because of the following informalities: minor informalities.
Claim 10, lines 3, 8, 16 and 25, typo error for extra words "control control"; which should be “…control …” Appropriate correction is required.
Claim 16, line 2, typo error for extra words "control control"; which should be “…control …” Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11,096,211 (Application no. 16/584,681). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application merely broaden the scope of the claims of U.S. Patent No. 11,096,211 (Application no. 16/584,681), in which the ordering of some limitations is changed, the wording is slightly modified, or slight changes in the limitations that would have been obvious to one of ordinary skill in the art have been made. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art and where the patent and the application are directed relates generally to receiving a downlink signal in a physical downlink control channel search space; decoding a physical downlink control channel candidate according to a downlink control information format based on the received downlink signal, where downlink control information of the downlink control information format dynamically indicates a transmission mode of a plurality of transmission modes, and where the plurality of transmission modes include at least transmission of multiple associated physical shared channels and non-coherent joint transmission in a physical shared channel; determining a transmission mode from the decoded physical downlink control channel candidate; and communicating user data via at least one physical shared channel according to the determined transmission mode. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claims 1-20 of U.S. Patent No. 11,096,211 (Application no. 16/584,681) to teach the invention of the claims 1-20 of the current application.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 17 and 20 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over of Adjakple et al. (EP 3,455,985B1) in view of Park et al. (U.S 2018/0323830) further in view of Nogami et al. (U.S 11,272,566; hereinafter “Nogami” cited with provisional 62/616,337).
For citation purposes, hereinafter, the Office Action refers to the cited by Nogami et al. with provisional 62/616,337, which qualifies as prior art date.
For claim 1: 
Adjakple discloses a method at a user equipment (see Adjakple, at least figure 2, paragraph [0005]; a user equipment), the method comprising: receiving a downlink signal in a physical downlink control channel search space (see Adjakple, at least paragraph [0012]; the search space indicator used to configure the second tier NR PDCCH search space); 
decoding a physical downlink control channel candidate according to a downlink control information format based on the received downlink signal (see Adjakple, at least paragraph [0098]; the UE may start to blind decode for all possible NR-PDCCH candidates, NR-PDCCH candidates, NR-DCI and NR-PDCCH formats, a significant number of attempts may be required to successfully decode the NR-PDCCH. where the NR-PDCCH candidate sets correspond to different NR-PDCCH formats, and [0085]; UE may then decode the downlink information from its respective NRPDCCH),  where downlink control information of the downlink control information format dynamically indicates a transmission mode of a plurality of transmission modes (see Adjakple, at least paragraph [0115]; different transmission modes, the second tier NR PDCCH may have different DCI formats, [0118]; use various NR DCI formats for different NR transmission modes to support the two-tier NR PDCCH; also see [0012]-[0013]; [0057]; [0131]), and determining a transmission mode from the decoded physical downlink control channel candidate (see Adjakple, at least paragraph [0008]-[0009]; terminal may determine the location of a precoded NR-PDCCH and decode it to determine the transmission mode and it is desired that dynamic transmission mode switching be supported which takes advantage of the fast fading channel, and may provide more flexibility and improve a user’s experience).
Adjakple does not explicitly disclose where the plurality of transmission modes include at least transmission of multiple associated physical shared channels and non-coherent joint transmission in a physical shared channel; and communicating user data via at least one physical shared channel according to the determined transmission mode. 
Park, from the same or similar fields of endeavor, disclose signals through a PDSCH at the same time. That is, data transmitted to one UE is transmitted from a plurality of transmission points at the same time. The quality of a signal transmitted to UE may be improved coherently or non-coherently and interference between the UE and another UE may be actively removed through such a joint transmission method and signals through a PDSCH at the same time and, data transmitted to one UE is transmitted from a plurality of transmission points at the same time. The quality of a signal transmitted to UE may be improved coherently or non-coherently and interference between the UE and another UE may be actively removed through such a joint transmission method (see Park, at least paragraph [0289]-[0290]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Park. The motivation for doing this is to provide a system networks in order to improve system performance which CoMP is expected to improve performance of UE located in a cell edge and to improve the average throughput of a cell.
Adjakple-Park does not explicitly disclose decoded physical downlink control channel candidate. 
Nogami, from the same or similar fields of endeavor, disclose monitoring of PDCCH may mean attempting to decode each of the PDCCH candidates in the set according to the monitored DCI formats and the UE specific PDCCH may be monitored in both the common and UE-specific search spaces while the group-common PDCCH may be monitored in only the common search space (see Nogami, at least paragraph [0069]; [0107]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Nogami. The motivation for doing this is to provide a system networks in order to improve system performance to meet consumer needs and to improve portability and convenience.
For claim 2:  
In addition to rejection in claim 2, Adjakple-Park-Nogami further discloses wherein the downlink control information format includes a bit field indicating the transmission mode (see Adjakple, at least paragraph [0131]- [0132]; the entire payload of the NR DCI format 0 contains the information bits and the CRC parity bits where are calculated based on the information bits, which contains the two fields defined above, and then are scrambled with the corresponding RNTI so that the UE can confirm whether the DCI is intended to send to itself).  
For claim 17: 
For claim 17, claim 10 is directed to an apparatus which has similar scope as claim 1. Therefore, claim 17 remains un-patentable for the same reasons.
For claim 20: 
For claim 20, claim 20 is directed to a method which has similar scope as claim 1. Therefore, claim 20 remains un-patentable for the same reasons.
Claims 3-4 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over of Adjakple et al. (EP 3,455,985B1) in view of Park et al. (U.S 2018/0323830) further in view of Nogami et al. (U.S 11,272,566; hereinafter “Nogami” cited with provisional 62/616,337) further in view of Yang et al. (U.S 2020/0036480; hereinafter “Yang” cited with provisional 62/711,157). 
For citation purposes, hereinafter, the Office Action refers to the cited by Nogami et al. with provisional 62/616,337, which qualifies as prior art date.
For citation purposes, hereinafter, the Office Action refers to the cited by Yang et al. with provisional 62/711,157, which qualifies as prior art date.
For claim 3:
In addition to rejection in claim 3, Adjakple-ParkNogami does not explicitly disclose wherein transmission of multiple associated physical shared channels comprises transmitting a same transport block on each of multiple physical shared channels. 
 Yang, from the same or similar fields of endeavor, disclose the first PDSCH and the second PDSCH carry the same transport block. This transmission mode may be interpreted as PDSCH repetition (see Yang, paragraph [0072]; [0074]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Yang. The motivation for doing this is to provide a system networks in order to improve better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services.
For claim 4: 
In addition to rejection in claim 4, Adjakple-Park-Nogami does not explicitly disclose wherein non-coherent joint transmission in a physical shared channel comprises transmitting multiple spatial layers in the physical shared channel, where the multiple spatial layers comprise a plurality of subsets of spatial layers and each of the plurality of subsets of spatial layers is precoded independently from the other subsets of spatial layers.
Yang, from the same or similar fields of endeavor, disclose what Lou-Yang fail to disclose (see Yang, paragraph [0069]-[0070]). The motivation for doing this is to provide a system networks in order to improve better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services, making use of new spectrum.
Allowable Subject Matter
Claims 5-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if a proper terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Lou et al. (U.S 2018/0331693), discloses UE attempts to decode the DCI by performing a process known as a blind decode and UE may attempt to decode the search space based on one or more of the different lengths. Zhang et al. (U.S 11,102,631), and Kuchibhotla et al. (U.S 2017/0223687).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
12/17/2022